Citation Nr: 0502952	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had the following certified service:  Regular 
Guerilla Service April 1, 1945, to September 11, 1945 and 
service in the Regular Philippine Army from September 12, 
1945, to March 15, 1946.  

This matter comes before the Board of Veterans' Appeals on 
appeal from November 2002 and June 2003 rating determinations 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issue of service connection for hemorrhoids is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  A hernia was not manifested during the veteran's active 
duty service and is not otherwise related to such service. 

2.  PTB was not manifested during the veteran's active duty 
service and is not otherwise related to such service.

3.  The veteran had the following certified service:  Regular 
Guerilla Service April 1, 1945, to September 11, 1945, and 
service in the Regular Philippine Army from September 12, 
1945, to March 15, 1946.


CONCLUSIONS OF LAW

1.  A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  PTB was not incurred in or aggravated by service nor it 
may be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  The requirements of basic eligibility for nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the November 2002 and June 2003 
rating determinations and the June 2003 and November 2003 
statements of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in February 2001, May 2002, 
June 2003, and November 2003 letters, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the VCAA letters were sent to the 
appellant prior to the rating actions.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board also notes that the June 2003 and November 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and a VA examination is not 
necessary under 38 C.F.R. § 3.159(c)(4).  Moreover, all 
available pertinent records, in service, private, and VA, 
have been obtained.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that PTB will be presumed to have been incurred in 
service if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Hernia

A review of the veteran's service medical records reveals no 
complaints or findings of a hernia.  At the time of the 
veteran's March 1946 service separation examination, a 
specific finding was made that there was no hernia.  
Moreover, normal findings were reported for the abdominal 
viscera, musculoskeletal, and genitourinary systems.  

On his March 1946 Affidavit for Philippine Army Personnel, 
the veteran stated that he had sustained no wounds or 
illnesses since December 8, 1941.  

In his February 2003 notice of disagreement, the veteran 
indicated that he had had hernia surgery in the past but that 
those records were not available for review.  He stated that 
it was his belief that his hernia began in service.  

In his September 2003 substantive appeal, the veteran stated 
that it was his belief that he developed a hernia as a result 
of lifting heavy ammunition in service.  

In support of his claim, the veteran submitted an October 
2003 affidavit from F. A., R.N.  Ms. A. indicated that she 
had worked at Miranda General Hospital.  She noted that she 
personally knew the veteran and that she had read his medical 
chart, which showed that he was being treated for a hernia.  
She stated that the veteran had a hernia and that he was not 
operated on right away due to his having no money.  She 
indicated that she knew that the hernia was caused by 
carrying heavy ammunitions and heavy baggage during World War 
II.  Ms. A. noted that the medical records were not available 
as they had been destroyed by floods resulting from several 
typhoons.  

After reviewing the record, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for a hernia.  The veteran's service 
medical records are devoid of any complaints or findings of a 
hernia.  At the time of the veteran's March 1946 service 
separation examination, a specific finding was made that 
there was no hernia.  Moreover, normal findings were reported 
for the abdominal viscera, musculoskeletal, and genitourinary 
systems.  Furthermore, on his March 1946 Affidavit for 
Philippine Army Personnel, the veteran stated that he had 
sustained no wounds or illnesses since December 8, 1941. 

There are also no treatment records available demonstrating 
that the veteran was found to have a hernia in close 
proximity to service.  While the Board notes the November 
2003 affidavit of F. A., her statements were based upon 
memories of events that occurred more than 40 years ago and 
there are no medical records available to support her 
beliefs.  Moreover, this individual's statement is 
inconsistent with the available service medical records.  In 
this regard, the Board believes greater weight should be 
assigned to the service medical records which were prepared 
concurrently with an examination that was performed on the 
veteran in March 1946.  The examiner specifically found that 
the veteran did not have a hernia.  Moreover, the veteran 
signed an Affidavit For Philippine Army Personnel in March 
1946 stating that he had not sustained any wounds or 
illnesses since December 8, 1941.

      PTB

A review of the veteran's service medical records reveals no 
complaints or findings of PTB.  At the time of his March 1946 
service separation examination, normal findings were reported 
for the lungs and cardiovascular system.  A chest x-ray taken 
at that time was negative.  

On his March 1946 Affidavit for Philippine Army Personnel, 
the veteran stated that he had sustained no wounds or 
illnesses since December 8, 1941.  

In a medical evaluation report received from R. L., M.D., in 
February 2002, it was noted that the veteran had been 
confined at Albay Provincial Hospital in 1956 due to PTB.  
Dr. L. indicated that the veteran was currently suffering 
from PTB.  

In July 2002, the veteran reported that he had received 
treatment for PTB in 1946.  In his February 2003 notice of 
disagreement, the veteran indicated that he had received 
treatment for PTB subsequent to service.  He stated that this 
had been acquired after the war.  

In his October 2003 substantive appeal, the veteran reported 
that he received treatment at the Albay TB Pavilion in 1946.  
He indicated that those records were not available for 
review.  

The preponderance of the evidence is also against the 
veteran's PTB claim.  His service medical records are devoid 
of any complaints or findings of PTB.  At the time of the 
veteran's March 1946 service separation examination, normal 
findings were reported for the lungs and cardiovascular 
system.  Moreover, a chest x-ray performed at that time 
revealed normal findings.  Furthermore, on his March 1946 
Affidavit for Philippine Army Personnel, the veteran stated 
that he had sustained no wounds or illnesses since December 
8, 1941.  The first reported objective medical finding of PTB 
occurred in 1956, many years after service, when the veteran 
was hospitalized for treatment for PTB.  

As to the evidence that PTB may have been present in 1946, as 
reported by the veteran, evidence of activity on comparative 
study of X-ray films showing pulmonary tuberculosis within 
the three-year presumptive period will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).  However, diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).  Thus, even if private 
treatment records were available showing a diagnosis of PTB 
in 1946, which there are not, there would have to be x-ray 
evidence or laboratory findings of PTB.  

With respect to presumptive service connection, the Board 
finds no medical evidence of active tuberculosis to a 
compensable degree within three years after the veteran's 
separation from service.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

While the veteran has indicated his belief that any current 
PTB is related to service, he is not qualified to express an 
opinion regarding any medical causation of his PTB.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), his lay opinion cannot be accepted as 
competent evidence to the extent that it purports to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); 

Eligibility for Non-Service Connected Pension

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

In November 1993, the Service Department (via the National 
Personnel Records Center) certified that the veteran's only 
recognized service was Regular Guerilla Service from April 1, 
1945, to September 11, 1945, and service in the Regular 
Philippine Army from September 12, 1945, to March 15, 1946.  
The United States Court of Appeals for Veterans Claims has 
held that service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA pension benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.  

ORDER

Entitlement to service connection for a hernia is not 
warranted.  Entitlement to service connection for PTB is not 
warranted.  Basic eligibility for VA pension benefits has not 
been established.  To this extent, the appeal is denied.   


REMAND

As to the issue of service connection for hemorrhoids, the 
Board notes that the veteran was found to have external 
hemorrhoids at the time of his March 1946 service separation 
examination.  The Board further observes that the veteran 
underwent a hemorrhoidectomy in March 1955.  The Board notes 
that the veteran has not been afforded a comprehensive VA 
examination throughout the course of his appeal.  The Board 
also observes that the veteran has submitted affidavits from 
various individuals attesting to his hemorrhoids.  

As such, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current hemorrhoids, if present, and whether 
they are related to service.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
whether the veteran suffers from 
hemorrhoids and, if so, whether they are 
at least as likely as not related to his 
service.  The claims folder should be 
made available to the examiner for 
review.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


